AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                    Eastern District
                                                  __________         of of
                                                              District  New  York
                                                                           __________


                      County of Suffolk                            )
                             Plaintiff                             )
                                v.                                 )      Case No.    2:19-cv-0906(SJF)(AKT)
                  United States of America                         )
                            Defendant                              )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          the United States of America.                                                                                                   .

                                                                                MATTHEW               Digitally signed by MATTHEW
                                                                                                      SILVERMAN
Date:          03/28/2019                                                       SILVERMAN             Date: 2019.03.28 11:59:35 -04'00'

                                                                                             Attorney’s signature


                                                                                     Matthew Silverman (4595), AUSA
                                                                                        Printed name and bar number
                                                                           Office of the United States Attorney, Eastern District
                                                                                                of New York
                                                                                          271 Cadman Plaza East
                                                                                            Brooklyn, NY 11201
                                                                                                   Address

                                                                                      matthew.silverman@usdoj.gov
                                                                                               E-mail address

                                                                                             (718) 254-6409
                                                                                             Telephone number

                                                                                             (718) 254-6081
                                                                                                FAX number


            Print                        Save As...                                                                           Reset
